TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 13, 2021



                                       NO. 03-20-00515-CV


                                 Eric Leonard Tucker, Appellant

                                                  v.

                         Natalia Citalli Covarrubias Campos, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on September 28, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.